Title: To Alexander Hamilton from William Constable, 14 September 1791
From: Constable, William
To: Hamilton, Alexander


[New York] 14th Septr 1791
I have a Ship here lately arrived from Londo. particularly circumstanced, she is Eastern built as can be made appear & was seized some years ago at Tobago & condemned for Contraband, & has since been employed in the French Colony trade. She was sold at Londo. & purchased in the name of Captn. Jones the mr. an american, for his accot. Messrs. Hoffman & Sons & our house, & brot. out a Cargo of Goods on frt. We have been obliged to allow the importers the 10 ⅌ ct. foreign Duty which she was liable to from not having an American Register. May I presume to ask your opinion whether a petition to Congress would probably obtain us a Register (the fact being fully ascertained that she is American built) & whether we might hope for a remission of the extra 10 pr. Cent. Mr. Langdon will be able I believe to identify the Ship. With sentiments of perfect respect I am
Yours &ca.
